Citation Nr: 0621805	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, also 
claimed as allergies. 

2.  Entitlement to an earlier effective date for the award of 
additional benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to an earlier effective date for the 
award of additional benefits for a dependent spouse is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has sinusitis, also claimed as allergies, which 
originated in service.


CONCLUSION OF LAW

The veteran has sinusitis, also claimed as allergies, that is 
the result of injury or disease incurred during active 
military service.  38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

 
Factual background

Service medical records show that the veteran underwent a 
submucous resection of his nasal septum in 1965 at Maxwell 
Air Force.  He was diagnosed with sinusitis and rhinitis in 
1970 and 1977.  The veteran's May 1985 retirement examination 
shows normal clinical evaluation of his nose and sinuses.  

Post-service medical records show treatment for allergies, 
upper respiratory infections and sinusitis.  The veteran was 
treated with Allegra.

VA treatment records dated from 1999 to December 2002 show 
complaints of nasal congestion and treatment for chronic 
sinusitis.

At his August 2003 VA examination, the veteran reported a 
history of colds, respiratory infections, and sinus problems.  
He indicated that most of the time he was treated with 
aspirin and Coricidin.  He explained that after the resection 
of his nasal septum in 1965, he was able to breathe better 
out of his nose, but now experienced a decreased nasal airway 
on the right.  He reported having four upper respiratory 
infections the past winter which required antibiotics on one 
occasion.  He complained of intermittent nasal stuffiness and 
postnasal drainage.  The examiner noted the veteran used 
Allegra for nasal symptoms.  The examiner noted that the 
veteran was seen five months earlier by an allergist, who 
placed him on an allergy vaccine.  The examiner noted that 
the veteran was recently involved in an automobile accident, 
where he sustained a nasal fracture.  

Physical examination showed a depressed right nasal bone.  
The nasal septum was deviated into the right airway with 
approximately 50 percent of nasal airway obstruction on the 
right.  Nasal turbinates were normal size and color.  There 
was no pus or polyps seen in the nose.  X-ray studies showed 
agenesis of the left frontal sinus, but were otherwise 
negative; no sinusitis was evident on the studies.

On file is a letter from Dr. A. Jackson, dated in November 
2003.  She noted that the veteran sustained a serious right 
nasoseptal and midface injury that caused him to have 
otolaryngic surgery and subsequent long term consequences of 
chronic allergic rhinosinusitis with persistent nasal 
obstruction.  Dr. Jackson indicated that she had seen the 
veteran frequently for severe recurrent sinus infections, and 
that he had tested positive for numerous allergens which were 
complicating his ability to fight off the chronic infections.  
She indicated that he was now on long term allergy 
immunotherapy to decrease his allergic load, and to improve 
his antibody ability.  

In a November 2003 statement, the veteran indicated that he 
was injured in service in May 1962 but did not seek medical 
treatment because he was a medical technician and treated 
himself.  

VA records show the veteran was treated for bronchitis and 
pharyngitis in February 2004.  

At a November 2004 hearing before a Decision Review Officer, 
the veteran testified that while moving a patient he was 
struck just below the eye by a litter; he experienced 
increased problems with sinusitis after that incident.  He 
indicated that while in service he underwent a resection, but 
noted that the problem worsened following the surgery.  He 
testified that he periodically sought treatment for his sinus 
condition, and that he treated himself often.

At the veteran's January 2005 VA examination, the examiner 
disagreed with Dr. Jackson's over whether the veteran had 
rhinosinusitis.  He also disagreed with her statement that 
during service the veteran sustained a serious right 
nasoseptal and mid face injury that caused him to have 
otolaryngic surgery and subsequent long-term consequences of 
chronic allergic rhinosinusitis with persistent nasal 
obstruction.  The VA examiner explained that the statement 
was incorrect, as the veteran confirmed that he incurred a 
nasal injury when a drunken soldier hit him, but that the 
injury did not require treatment, and that he never had a 
serious nasal or mid face injury during his military career.  
The examiner indicated that the veteran did not have symptoms 
suggestive of chronic sinusitis and did not have allergic 
attacks.  It was noted that the veteran took an allergy 
vaccine for a year, which did not relieve any of his 
symptoms, and that he no longer used the vaccine.  The 
examiner noted that the veteran was involved in an automobile 
accident recently, where he sustained a nasal fracture.

The examiner diagnosed recurrent upper respiratory infections 
during service, unrelated to current symptoms; slightly 
depressed right nasal bone with deviated nasoseptum to the 
right with 50 percent obstruction, less likely than not 
service connected.  The examiner also noted that the 
veteran's chief complaint was chronic headache and 
depression, not allergic rhinitis symptoms.

At his May 2006 hearing before the undersigned, the veteran 
testified that he served as a medical technician in service, 
and that during service he developed sinus problems after he 
was struck in the nose.  He stated he started experiencing a 
lot of colds and post nasal drainage.  The veteran testified 
that when he went back to Maxwell Air Force Base in late 
1963, he continued to have chronic problems, and underwent a 
submucosal resection, but that his problems continued.  The 
veteran testified that he was prescribed cough medicine, 
Tylenol, Sudafed, or Coricidin for his sinus problems.  He 
testified that after service he continued to have sinus 
problems and was prescribed medication by doctors he worked 
with, but that rarely was this recorded.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  

Service medical records show that the veteran was diagnosed 
with sinusitis and rhinitis in 1970 and 1977, and that he 
underwent a submucous resection of his nasal septum in 1965.  
He testified before the undersigned that, as a medical 
technician, he self medicated his sinus problems after the 
1965 resection failed to alleviate the symptoms.  

The Board finds, in light of the veteran's service as a 
medical technician, that he is competent to testify as to the 
symptoms and conditions he experienced in service.  See 38 
C.F.R § 3.159(a)(1).  The Board also finds credible his 
testimony concerning self treatment for his symptoms in 
service.

Dr. Jackson provided an opinion supportive of the veteran's 
claim.  While the January 2005 VA examiner disagreed with Dr. 
Jackson's opinion, the Board points out that the examiner 
himself did not attempt to reconcile the veteran's diagnosis 
of sinusitis in service, and the post-service treatment 
records documenting treatment for sinusitis and rhinitis, 
when concluding that the veteran had neither disorder.

In short, the Board finds that the evidence in this case is 
approximately balanced with regards to merits of the claim.  
The benefit-of-the-doubt doctrine consequently applies, and 
the Board therefore finds that service connection for 
sinusitis, also claimed as allergies, is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis, also claimed 
as allergies, is granted.


REMAND

In October 2005, the veteran's spouse was added as his 
dependent for VA purposes.  In April 2006, he submitted a 
notice of disagreement alleging that he was entitled to a 
start date of December 1991 for his spouse's dependent 
status.  

Although, the veteran has submitted a notice of disagreement, 
there is no record that a statement of the case was issued to 
him concerning the above issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an earlier effective date 
for the award of additional benefits for 
a dependent spouse.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the October 2005 
RO decision.  If the veteran thereafter 
submits a timely substantive appeal with 
respect to the above issue, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
appeal is submitted, the issue should be 
certified on appeal to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


